DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 21, 36, 38 and 39 were previously canceled by applicant. The current claims listing now shows the claims as “Original” and includes text. The claim numbers are not listed as pending in applicant’s Remarks and therefore appear to have been added inadvertently by applicant.  For examination purposes, instant claims 21, 36, 38 and 39 are considered as “New” and are renumbered as claims 58-61. Applicant should amend the claims listing such that claims 21, 36, 38 and 39 have the status identifier of “Canceled.” If applicant did not intend to add the claims, Applicant should cancel claims 21, 36, 38-39 and 58-61 when responding to this office action. Appropriate action required.
Further, applicant alleges in the Remarks that claim 32 is pending in the instant application.  The examiner notes claim 32 was previously canceled by applicant.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim 22 is finally rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yizhack et al. (US 10,816,528).
 	The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Per claim 22, Yizhack et al. teach a pool maintenance system comprising a spectroscopic device (110): wherein the pool maintenance system is a pool cleaning robot (100): and wherein the spectroscopic device is configured to analyze a fluid of a pool (abstract), wherein the spectroscopic device is configured to analyze the fluid of the pool to provide information about levels of organic and inorganic materials in the pool (col. 12, lines 19-25).


Allowable Subject Matter
Claims 1-2, 4, 7, 13, 23-27, 29-31, 34-35, 37, 43 and 58-61 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are allowed for the reasons previously provided by the examiner.
 	Per claim 33, while claim 22 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the system including elements having the recited function and positioning.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Applicant asserts that claim 22 is allowable. The examiner did not indicate in the office action mailed on March 16, 2022 that claim 22 is allowable. The claim was rejected as being anticipated by Yizhack et al. (‘528).
For the reasons above, a holding of anticipation is required.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/03/22